For some reason the question has not been raised whether the statute (L. 1917, ch. 813) under which recovery has been allowed in this action is constitutional so far as it permits municipalities to purchase on credit commodities for resale. Under the provisions of the Constitution, especially article 8, section 10, which provides that no city shall be allowed to incur any indebtedness except for city purposes, this question necessarily arises and as it involves considerations of general interest and public policy, we feel that it may not be waived by the appellant but should be considered by the court. Re-argument ordered. The question which the court desires to have argued is whether chapter 813 of the Laws of 1917 conflicts with the provisions of the Constitution of the state of New York, especially article 8, section 10. *Page 507